Citation Nr: 1205721	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for varicose veins of both legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to June 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2009 rating decision of the New York, New York, Regional Office (RO).  

The Veteran was afforded a videoconference hearing before undersigned in October 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed the denial of service connection for varicose veins of both legs.  In his written statements and Board hearing testimony, the Veteran claimed that he fell 35 feet off of an electric pole during service and landed on his feet, resulting in leg pain at that time and subsequently noticed protruding veins.  Post service treatment records show complaints of leg pain and swelling.  March 2011 lower extremity venous duplex testing at the New York Vascular Diagnostic Center revealed reflux in the great saphenous vein (GSV) and small saphenous vein (SSV) of both legs.  The service treatment records confirm the Veteran's fall off of a utility pole, but reflect only a knee injury.  However, the Veteran is competent to report leg pain and protruding or varicose veins, and the Board finds his testimony credible.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins).

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

Given the Veteran's competent and credible report of injury and continuity of symptomatology, as well as persistent symptoms of disability at least partially confirmed by the March 2011 lower extremity venous duplex testing, a VA examination is warranted.  As the Veteran has not been afforded a VA examination in relation to his claim, a remand for such an examination, as requested during the Board hearing, is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of any varicose veins or related disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current disability related to varicose veins is related to his in-service fall or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

